166 S.W.3d 564 (2005)
Corinthian McCOY
v.
The Honorable Grisham PHILLIPS, Judge.
No. CR 04-349.
Supreme Court of Arkansas.
May 6, 2004.
Petitioner, pro se.
No response.
PER CURIAM.
Corinthian McCoy filed a petition for writ of mandamus in this court contending *565 that the Honorable Grisham Phillips, Circuit Judge, had failed to act within a reasonable time on a petition for postconviction relief pursuant to Criminal Procedure Rule 37.1 filed in the Circuit Court of Saline County. The Rule 37.1 petition was filed on August 22, 1996.[1]
On April 6, 2004, Judge Phillips entered an order disposing of the Rule 37.1 petition. Because there was no explanation in the State's response to the mandamus petition or in the court's order on the Rule 37.1 petition for the nearly eight-year delay in acting on the petition, we requested an amended response explaining the delay. McCoy v. Phillips, CR 04-349 (April 22, 2004 WL 887196 (2004) (per curiam)).
The amended response explained that the court was unaware that the Rule 37.1 petition had been filed because petitioner McCoy did not serve the circuit judge with a copy of it and there is no system in that judicial district whereby the circuit clerk gives notice to judges of pleadings filed. As the Rule 37.1 petition was promptly acted on by the court when it became aware of the pleading, the petition for writ of mandamus is moot.
We take this opportunity to urge all judicial districts to develop a system whereby judges are made aware of filings in their courts. It goes without saying that the timely disposition of pleadings filed in a court is vital to the administration of justice.
Petition moot.
NOTES
[1]  Judge Phillips took the bench in Saline County on January 1, 1999.